Citation Nr: 9906623	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant







ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1967 to October 
1970.  

The current appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO, in pertinent part, 
denied entitlement to increased evaluations for PTSD and 
shell fragment wound residuals of the left knee.

In March 1997 the RO affirmed the 10 percent evaluation for 
shell fragment wound residuals of the left knee, and granted 
an increased evaluation of 50 percent for PTSD.

In February 1998, the RO hearing officer, in pertinent part, 
granted an increased evaluation of 70 percent for PTSD and a 
total disability rating for compensation purposes on the 
basis of individual unemployability, and affirmed the prior 
denial of entitlement to an increased evaluation for shell 
fragment wound residuals of the left knee.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to an evaluation in excess of 70 
percent for PTSD is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's left knee disability is currently 
manifested by subjective complaints of occasional swelling 
and stiffening, and X-ray evidence of retained shrapnel 
fragments in the popliteal space.  

2.  There is a nontender, asymptomatic scar over the 
posterior area of the knee and recent examinations have shown 
no instability or laxity.  

3.  Ankylosis of the knee joint, dislocated semilunar 
cartilage, limitation of leg function to 30 degrees, 
limitation of leg extension to 15 degrees, and/or malunion of 
the tibia and fibula are not shown by the evidence of record.  


CONCLUSION OF LAW

A rating in excess of 10 percent for a left knee disability 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256-5263 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disabilities, for purposes of VA benefits, are rated pursuant 
to the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998).  For disabilities involving the knee and leg, 
Diagnostic Codes 5256 through 5263 are used.  When a knee 
disorder involves arthritis, Diagnostic Code 5003 or 
Diagnostic Code 5010 is applied.  See 38 C.F.R. § 4.71a.  




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is essential, in evaluating a 
disability, that it be reviewed in relation to its entire 
history.  38 C.F.R. § 4.1.  

Currently, the veteran's left knee disability is rated under 
Diagnostic Code 5257, for "other impairment" of the knee, 
with recurrent subluxation or lateral instability.  Under 
that diagnostic code, a slight knee disability warrants a 10 
percent rating, a moderate disability warrants a 20 percent 
rating, and a severe disability warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Thus, to warrant a 
rating higher than the current 10 percent, the veteran would 
have to have at least a moderate knee disability under 
Diagnostic Code 5257.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The available service medical records show that the veteran 
was seen in April 1968 at a service department orthopedic 
clinic for marked tenderness of the left medial joint line.  
A cartilage tear was suspected.  He exhibited limited range 
of motion at that time.  Reportedly, he recently had 
sustained a shrapnel wound over the posterior aspect of the 
knee.  The wound healed without drainage.  Evaluation at that 
time resulted in an impression of internal derangement of the 
left knee.  He was placed in a cylinder cast and was to 
return in two weeks for cast removal and X-rays.  

An X-ray study of the left knee in May 1969 showed 
calcification of the medial collateral ligament compatible 
with Pellegrini-Stieda calcification.  The calcification was 
secondary to trauma and represented an area of traumatic 
myositis ossificans.  There was also observed to be a 3- by 
4-millimeter metallic fragment in the posterior soft tissue.  
At the time of separation examination in October 1970, 
notation was made of the shrapnel wound involving the left 
lower leg.  

Service connection for the wound residuals was granted by 
rating decision dated in November 1971, and a 10 percent 
evaluation was assigned, effective October 24, 1970, the day 
following the veteran's service discharge.  

By rating decision dated in December 1977, the evaluation was 
reduced to noncompensable, effective November 1, 1976.  

The subsequent medical evidence includes the report of a VA 
examination accorded the veteran in May 1993.  It was stated 
the veteran complained of pain and aching of the knee.  He 
did not wear a brace.  He took Ibuprofen and Tylenol for his 
pain.  

Examination of the knee showed a 1.5 centimeter, nonadherent, 
nontender scar.  There was mild valgus deformity without 
effusion or tenderness.  The patella was mobile in the 
position of mobility and was nontender.  The ligaments were 
intact in all ranges of motion.  The knee lacked 10 degrees 
of full extension.  

Flexion was to 135 degrees, giving 125/140 degrees.  X-ray 
studies of the knee showed a small metallic fragment 
posterior to the knee.  There were no other significant 
findings revealed and it was stated there was no evidence of 
degenerative joint disease.  

By rating decision dated in November 1993, it was indicated 
that a 10 percent evaluation was warranted for the left knee 
disability under Diagnostic Code 5257, effective October 2, 
1992.  It was stated that in assigning a compensable 
evaluation, the rating board had considered the provisions of 
38 C.F.R. § 4.40 of the rating schedule concerning functional 
loss.  

In June 1995 the veteran was accorded another examination of 
his joints by VA.  The veteran stated that he had pain for 
which he took Aspirin, Motrin, or Codeine.  He reported the 
knee occasionally gave out on him, but he stated he did not 
wear a brace.  There was no swelling, stiffness, or decreased 
motion.  

On examination of the knee there was observed a 
hyperpigmented, nontender, nondepressed scar over the lateral 
aspect of the popliteal fossa.  There was no swelling, 
tenderness or deformity.  The patella was normal in position 
and was nontender.  There was mild laxity of the anterior 
cruciate, medial and lateral collateral ligaments.  Range of 
motion of the knee was 140 degrees.  The pertinent 
examination diagnosis was "scar--left knee, popliteal fossa."  

The veteran was accorded another examination for rating 
purposes by VA in December 1996.  He complained of some 
stiffness of the left knee and some pain.  He stated that he 
took Tylenol for the pain.  His gait was described as poor 
because of his painful feet.  On examination there was 
observed a 1.5-inch scar behind the left knee.  It was 
described as well healed.  There were no anatomical 
abnormalities of the knee and he exhibited a full range of 
motion of the knee.  Most of his problems were said to be 
with his feet.  

An X-ray study of the knee showed a metallic fragment in the 
soft tissue posterior to the knee.  There were no erosive or 
sclerotic changes, there were no osteophytes, and the joint 
space was preserved.  The pertinent examination diagnosis was 
old shrapnel wound to the left knee.  

The veteran was accorded another rating examination by VA in 
July 1997.  At that time he stated that he had chronic 
trouble walking and difficulty climbing stairs because the 
knee would get stiff on him.  A notation was made that an 
X-ray study had been done several years previously.  It 
reportedly revealed the presence of a retained shrapnel 
fragment, but otherwise was unremarkable.  

On examination there was observed a healed, 1-centimeter 
circumferential scar over the left knee in the posterior 
area.  It was nontender.  The examiner could not feel the 
retained fragment.  The knee joint bent to 130 degrees and 
extended to 0 degrees.  No instability was noted.  The 
pertinent examination diagnosis was shrapnel wound of the 
left knee with retained fragment with chronic pain, with 
notation that X-ray study confirmed the presence of shrapnel 
fragments in the popliteal space.  

Analysis

Initially, the Board finds that the claim of entitlement to 
an increased evaluation for his shell fragment wound 
residuals of the left knee is well grounded within the 
meaning of 38 U.S.C.A. § 5107; that is, a plausible claim has 
been presented.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected left knee disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Considered as a whole, the Board finds that the record does 
not provide sufficient evidence of a "moderate" knee 
disability, which is necessary for a 20 percent rating under 
Diagnostic Code 5257.  Although the veteran has complained of 
pain and stiffness involving the knee, the medical evidence 
does not show that it exhibits instability, edema, or any 
swelling.  The most recent examination report specifically 
noted that there was no instability.  At the time of that 
examination, the knee joint bent to 130 degrees and extended 
to 0 degrees.  X-ray studies showed the presence of small 
metallic fragments in the popliteal space, but there was no 
indication that they were responsible for any appreciable 
functional impairment.  The Board acknowledges that the 
veteran's left knee disability has some impact on his daily 
activities, but it is not shown to be of such severity that 
it could be considered a "moderate" disability under the 
provisions of Diagnostic Code 5257.  

According to the rating schedule, there are several other 
knee disorders which, should they exist, would warrant a 
rating above 10 percent.  These are ankylosis of the knee 
joint (Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), limitation of leg flexion to 30 
degrees (Diagnostic Code 5260), limitation of leg extension 
to 15 degrees (Diagnostic Code 5261), and malunion of the 
tibia and fibula with moderate knee or ankle disability 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a.  In this case, 
however, the medical evidence of record fails to reflect the 
presence of ankylosis, dislocated cartilage, or malunion of 
the tibia and fibula.  As previously discussed, the recent 
medical evidence shows that there is no restriction of 
extension and the joint is able to be bent to 130 degrees.  
At the time of the examination by VA in December 1996, the 
knee did not show any motion restriction.  In view of these 
findings, the record does not show a basis, under the codes 
for leg and knee disorders, for a disability rating in excess 
of the currently assigned 10 percent.  




Diagnostic Codes 7803 through 7805 address scars of the skin.  
Those causing ulceration or demonstrated objective pain may 
warrant a separate 10 percent disability rating.  38 C.F.R. 
§ 4.118.  In this case, the most recent examination reflected 
the presence of a small circumferential scar over the 
posterior region of the left knee.  However, it was healed 
and nontender, and the examiner could not feel the retained 
fragment.  The medical evidence has not shown the scar to be 
ulcerating or painful on palpation, and no limitation of 
function has been shown to be caused by the scar.  Thus, an 
assignment of a separate 10 percent disability rating for the 
scar is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The Board notes that while it understands that a separate 
rating based on arthritis is authorized in certain 
circumstances, the initial requirement is that a diagnosis of 
arthritis be objectively substantiated by X-ray studies.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (1998).  As 
service connection has not been granted for arthritis of the 
left knee, assignment of a separate compensable evaluation is 
not warranted with application of pertinent governing 
criteria in this regard.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-
97).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the left knee.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left knee.  





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999 ) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

In reviewing the claim for a rating in excess of 70 percent 
for PTSD, the undersigned notes that at the time of 
psychiatric examination by VA in December 1996, the claims 
folder was not available for review.  The veteran indicated 
he was not undergoing any therapy and was on no medications 
at that time.  When the veteran was examined by VA in July 
1997 for psychiatric purposes, it was noted that he 
interacted with others at a local park, had regular contact 
with his mother, and reported occasional contact with a 
brother, a son, and two grandchildren.  Further, he was able 
to provide for his own self-care and stated that he slept 
soundly 6 or 7 hours a night.  He stated that he had not 
worked for the past year and he reported difficulty with 
working because of problems with his feet.  The report of 
examination did not refer to the impact of his PTSD symptoms 
on his ability to work.  

In view of the foregoing, the issue of entitlement to an 
evaluation in excess of 70 percent for PTSD is remanded to 
the RO for further development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated the veteran for PTSD 
since mid-1997.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  Thereafter, the RO should arrange for 
a VA special psychiatric examination of 
the veteran for the purpose of 
ascertaining the nature and extent of 
severity of his PTSD.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  Any further 
indicated special studies should be 
conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether PTSD has any 
effect on the severity of any other 
psychiatric disorder.

The examiner should express an opinion as 
to the impact of PTSD on the veteran's 
ability to engage in substantially 
gainful employment.  The examiner should 
also comment on whether PTSD results in 
gross impairment of thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
follow activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

The examiner should also be asked to 
enter a complete multiaxial evaluation, 
including a score on the Global 
Assessment of Functioning (GAF) scale, 
along with an explanation of the 
significance of the assigned score and 
what portion of the score is attributable 
solely to PTSD.  If employment is not 
feasible due solely to the service-
connected PTSD, the examiner should so 
state.  If the historical diagnosis of 
PTSD is changed following examination, 
the examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential 
in addition to that specified above, the 
RO should readjudicate the issue of 
entitlement to an increased evaluation 
for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until otherwise 
notified.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

